6Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action
DETAILED ACTION
Claim Rejections - 35 USC 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record YOO (US-PGPUB-NO:  US20140298063)YOO discloses):1.    A management device comprising [Para. 26, refer to: "management", "device"]:a drive circuit configured to drive a switch inserted between a power storage unit and a load [Para. 6, 7, refer to: "power supplies", "load"];a status determination circuit configured to determine a status of the power storage unit in accordance with monitoring data on the power storage unit [Para. 63, refer to: "status"];a status signal output circuit configured to output a first status signal indicating with a binary level whether or not the power storage unit is normal in accordance with a determination result of the status determination circuit, and [Para. 32 and 63], as a second status signal [Para. 63 refer to: "status", "signal"], a pulse width modulation (PWM) signal according to the status of the power storage unit when a measurement circuit including the status determination circuit is normal [Para. 13, refer to: "pulse width modulation", "PWM"], or a signal having a fixed level when the measurement circuit including the status determination circuit is abnormal [Para. 63, refer to: "status"; also, Para. 26, refer to: "state"];and a control signal output circuit configured to output [Para. 13, 17 refer to: "signal", "output"], to the drive circuit, a control signal for control to bring the switch into an OFF 

    PNG
    media_image1.png
    683
    556
    media_image1.png
    Greyscale

 in accordance with the first status signal and the second status signal output from the status signal output circuit [Para. 17 refer to: "signal", "output"].
Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Contact information: